Filed 8/19/21 P. v. Banales CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B302221
                                                          (Super. Ct. No. 2018029370)
     Plaintiff and Respondent,                                 (Ventura County)

v.

SALVADOR BANALES,

     Defendant and Appellant.


       Salvador Banales appeals a judgment following his
conviction for committing a lewd act on a child under 14 years of
age (Pen. Code,1 § 288, subd. (a)) (counts 1-2, 4-6); and
committing a lewd act on a 14- or 15-year-old child (§ 288, subd.
(c)(1)) (counts 7-8). The jury found Banales was subject to the
enhanced punishment provision of section 667.61. The court
sentenced him to an aggregate prison term of 75 years to life,
plus three years eight months.



         1   All statutory references are to the Penal Code.
      We conclude, among other things, that 1) the trial court did
not abuse its discretion by denying a request for a continuance
for Banales to attempt to find private counsel; 2) the court did not
err by admitting Child Sexual Abuse Accommodation Syndrome
(CSAAS) evidence; 3) Banales has not shown prosecutorial
misconduct; 4) the court did not contravene Banales’s
constitutional rights when it imposed fines and fees; but 5) the
court erred in imposing a fine and penalty assessments under
section 290.3. We strike the fine and penalty assessments under
section 290.3. In all other respects, we affirm.
                               FACTS
      Child Victim 1 (CV1), a 13-year-old girl, testified that one
night she was sleeping on a couch. She was awakened by
Banales who was kissing her on her mouth. He put his tongue in
her mouth, put his hand on her thigh near her “crotch,” and
licked her ear with his tongue. A family member called the
police.
      A surveillance video camera in the home recorded this
incident. The police took a “clip of the incident” recorded on the
surveillance video as evidence.
      The police questioned Banales and he admitted kissing the
child and placing his tongue in her mouth. He said, “[S]he’s
kinda . . . attractive to me.”
      Child Victim 2 (CV2), now an adult, testified about events
that occurred when she was a child. She said when she was 9 or
10 years old, Banales unbuckled her pants and touched her
vagina. When she was either 8 or 10 years old, he unzipped his
pants and put her hand on his penis. Banales said she “was a
whore like [her] mom” and “one day [she would] be on [her] knees
for him.”




                                 2
        CV2 testified Banales would stick out his tongue and make
“sexualized statements.” He touched her breast. She did not tell
her mother about these events. Banales told her if she reported
these events, he would have her mother arrested. CV2 was
scared.
        In another incident CV2 was sleeping on a couch. Banales
came over and touched her breast. One time CV2 was wearing a
Little Mermaid dress. Banales said he wanted to see if she was
still a virgin. He stuck his fingers inside her vagina. During one
incident when CV2 was riding in a truck with Banales, he pulled
off the side of the road. He put his hand on her thigh and said,
“[C]ome on, just this one time.”
        When CV2 was 15 years old doing homework, Banales
came in completely naked. He opened the door and “threw
himself on [her].” He was drunk. His tongue was on her neck.
He licked her. CV2 testified, “I thought he was going to rape me.”
He tried to take her clothes off. When she was 14, Banales
subjected her to “household love taps” where he would touch her
breast or vagina.
        Child Victim 3 (CV3), now an adult, testified about events
that occurred when she was a child. She said Banales would ask
her if she was a virgin. He said, “Let me check.” Banales
directed more of his attention to CV2. CV2 was the “weakest
one.” CV3 was afraid to disclose Banales’s sexual abuse “because
he was the provider in [her] family household. . . . He was the
one with the job. He was the one paying the rent.”
        On CV3’s 15th birthday, she woke up to Banales “kissing
[her] and touching [her].” He put his tongue in her mouth. He
touched her “inner thigh.”




                                3
                        Testimony on CSAAS
        Doctor Veronica Thomas, a clinical and forensic
psychologist, testified about the components of CSAAS. She said
Doctor Summit, who authored the CSAAS study, intended “it to
dispel myths and misconceptions that the public may have
regarding the way children or sexual abuse survivors respond
and react to abuse.”
        Thomas said “secrecy” is a CSAAS component that
recognizes that children experiencing sexual abuse “may know
not to say anything to anybody for a variety of reasons or they
may be told don’t say anything to anybody. . . . There are a lot of
reasons that . . . can be very terrifying for a child to consider
saying anything to anyone.” A number of factors that contribute
to the delay by children in reporting sexual abuse include
“shame,” “self-doubt,” “helplessness,” the child’s learned ability to
cope with the sexual abuse, and a child’s ignorance about
whether the sexual abuse the child is experiencing is wrong.
        Thomas testified children who are abused “get accustomed
to [it]” and “it becomes part of their normal.” “[T]hey put it out of
their mind or they pretend to be asleep.” That would be “one
coping mechanism.” Most disclosures about child sexual abuse
“occur in adulthood.” Some children who have reported abuse
may recant the claim of abuse.
        Thomas testified that she had not interviewed or met the
victims or witnesses in this case. The trial court instructed jurors
that Thomas’s testimony on CSAAS “is not evidence that the
defendant committed any of the crimes charged against him.”




                                 4
                            DISCUSSION
               Denying the Request for a Continuance
      Banales contends the trial court erred by denying a
continuance to allow him “the opportunity to retain private
counsel.”
      The People respond that the request for a continuance “was
untimely and the court was within its discretion to deny it.” We
agree.
      On September 4, 2019, before the start of trial, Banales
requested a two- to three-month continuance so he could retain
private counsel. Banales’s appointed counsel was prepared to
proceed to trial. The court denied the request.
      “[T]he courts will make all reasonable efforts to insure that
a defendant financially able to retain an attorney of his own
choice can be represented by that attorney.” (People v. Johnson
(1970) 5 Cal.App.3d 851, 858.) The trial court has “broad
discretion” to decide whether there is good cause for a
continuance. (People v. Jenkins (2000) 22 Cal.4th 900, 1037.) A
showing of good cause requires the defendant to act with due
diligence. (Ibid.) Factors a court may consider in denying a
request for continuance to substitute private counsel for
appointed counsel include: 1) unjustified delay in asserting a
“desire to retain private counsel,” 2) making the request on the
day of trial, and 3) “failure of the alleged private counsel to
contact the court.” (Johnson, at pp. 858-859.) The court may also
consider the burden on witnesses scheduled to testify. (Jenkins,
p. 1037.)
      Here the prosecutor objected to the continuance, claiming
1) the case had been “assigned to a courtroom” for trial, 2) both
sides had “announced ready,” 3) Banales was represented by the




                                 5
public defender, and 4) a continuance would cause undue
hardship to the victim witnesses. Banales’s appointed counsel
told the court that he first learned that Banales wanted private
counsel 5 to 10 “minutes ago.”
       The trial court asked Banales, “Have you spoken to any
private defense attorneys?” Banales: “My son has. I haven’t.”
The court asked when his son spoke to private counsel. Banales
responded, “Over this Labor Day weekend.” The court: “Does
your son know your trial is commencing?” Banales: “No, sir.”
The court: “Have you retained any attorney?” Banales: “No.
Sir.”
       The People note that although Banales was initially
represented by private counsel, appointed counsel had
represented him since March 2019 and this case had been
continued multiple times. They note that on March 28 the case
was continued to April 12. On April 12, it was continued to May
9. On May 20, it was continued to June 4. On May 29, it was
continued to June 19. On June 18, it was continued to August 1.
On August 1, it was continued to August 20. On August 20, it
was continued to August 28. On August 28, it was continued to
September 3. On September 3, all parties announced they were
ready for trial.
       Banales was “given numerous opportunities to hire an
attorney of his own choice” during the numerous continuances
granted in this case. (People v. Blake (1980) 105 Cal.App.3d 619,
624.) As the People note, Banales had not retained private
counsel, had not spoken to private counsel, and he was not even
able to provide the court with the name of any private attorney.
He had only informed his appointed counsel about the private
counsel issue minutes before the hearing started. No private




                                6
attorney had contacted the court to confirm any agreement to
represent Banales. Banales’s son was not in court. Nor did his
son provide any information to the court. The prosecutor objected
to the continuance on multiple grounds, including that a
continuance would cause “undue hardship to the victims, two of
whom are minors.” These factors supported the court’s decision
to deny the continuance. (People v. Johnson, supra, 5 Cal.App.3d
at pp. 858-859.)
       In addition, this request was not supported by a declaration
(§ 1050, subd. (b)) or any evidence. Consequently, there is no
evidentiary support for the factual claims Banales asserted in the
request for a continuance. The trial court was in the exclusive
position to determine the credibility of his unsworn statements in
court in support of his request. As Banales concedes, he had
previously filed a Marsden motion (People v. Marsden (1970) 2
Cal.3d 118) that the trial court found to be without merit.
                   Admission of CSAAS Evidence
       Banales contends the trial court erred in admitting expert
testimony on CSAAS. He claims, “California courts should join
the well-reasoned decisions of . . . sister jurisdictions and hold
that CSAAS evidence is inadmissible for all purposes.”
       The People contend this evidence was properly admitted “to
disabuse the jury of common misperceptions about child sexual
abuse, in particular regarding why children delay reporting
abuse.” (Boldface omitted.) We agree.
       Our Supreme Court has held that CSAAS evidence “is
admissible to rehabilitate such witness’s credibility when the
defendant suggests that the child’s conduct after the incident –
e.g., a delay in reporting – is inconsistent with his or her
testimony claiming molestation.” (People v. McAlpin (1991) 53




                                7
Cal.3d 1289, 1300.) “ ‘Such expert testimony is needed to
disabuse jurors of commonly held misconceptions about child
sexual abuse, and to explain the emotional antecedents of abused
children’s seemingly self-impeaching behavior.’ ” (Id. at p. 1301.)
Such evidence “is not admissible to prove that the complaining
witness has in fact been sexually abused.” (Id. at p. 1300.) “The
expert is not allowed to give an opinion on whether a witness is
telling the truth . . . .” (People v. Long (2005) 126 Cal.App.4th
865, 871.)
       Banales cites a small number of out-of-state courts that he
argues reached a different result than McAlpin. We decline his
invitation to reject McAlpin. Our Supreme Court decision is
binding on all lower courts in this state. (Auto Equity Sales, Inc.
v. Superior Court (1962) 57 Cal.2d 450, 455.) Moreover,
California is not alone in admitting this expert testimony. In
McAlpin, the court said, “ ‘The great majority of courts approve
such expert . . . testimony.’ ” (People v. McAlpin, supra, 53 Cal.3d
at p. 1301.)
       McAlpin was decided in 1991. Banales claims since then
other jurisdictions have declined to follow McApin. He suggests
this trend establishes that CSAAS is no longer a viable doctrine.
But we rejected this claim in People v. Munch (2020) 52
Cal.App.5th 464, 470-472. We held that currently “the vast
majority of jurisdictions . . . have rendered decisions that are
consistent with McAlpin.” (Id. at p. 472.)
       The defense theory was that the People’s witnesses were
not credible and they did not immediately report the crime.
Defense counsel told the jury, “So all of a sudden they are in their
early to mid 20s and they come forward with these allegations.”
Counsel stressed one of the witnesses “didn’t report anything to




                                 8
law enforcement” at the time of the incident. But delay in
reporting is not unusual for child sex abuse victims. This CSAAS
evidence was important for the jury to consider why sexually
abused children often delay in reporting the crime. (People v.
McAlpin, supra, 53 Cal.3d at pp. 1300-1301.)
       The trial court instructed jurors that Doctor Thomas’s
testimony on CSAAS “is not evidence that the defendant
committed any of the crimes charged against him.” Thomas
testified that she had not interviewed or met the victims. No
reasonable juror would conclude that her testimony constituted
an opinion about the credibility of any particular witness in this
case or on the issue of Banales’s guilt or innocence. She merely
explained the common behavior of sexually abused children. She
testified about the reasons why they delay in reporting these
crimes, including such factors as shame, self-doubt, helplessness,
the child’s ability to cope with the sexual abuse, and ignorance
about whether the sexual conduct is wrong. Banales has not
shown that the court erred by admitting evidence on CSAAS.
       Moreover, Banales has not shown how the exclusion of this
testimony would change the result. The People’s case was strong.
They note “the defense presented no evidence, and . . . the
defense closing argument failed to identify any factual
inconsistencies in [the witnesses’ testimony].” The jury found the
People’s witnesses to be credible.
                       Prosecutorial Misconduct
       In closing argument Banales contends the prosecutor
committed misconduct by appealing to the “passions and
prejudices of the jury.”
       In commenting on the evidence, the prosecutor told the jury
to review a video in evidence showing “that a 68-year old man




                                9
would French kiss a 12-year-old as she slept.” He said, “There is
no innocent explanation for this behavior. This is repulsive.”
(Italics added.) Defense counsel objected. The objection was
overruled.
       Later the prosecutor said, “[P]redators in the quest for their
predation will often single out and isolate the weakest among a
family.” Defense counsel objected.
       The trial court overruled the objection. It said the
comments “fell within the factual testimony” and did not cross
“the line.”
       A prosecutor may not engage in “ ‘ “ ‘a pattern of conduct
“so egregious that it infects the trial with such unfairness as to
make the conviction a denial of due process.” ’ ” ’ ” (People v. Hill
(1998) 17 Cal.4th 800, 819.) Nor may a prosecutor use deceptive
or reprehensible methods to attempt to persuade the jury. (Ibid.)
       Statements by the prosecutor to the jury must be
considered in context. (People v. Edelbacher (1989) 47 Cal.3d
983, 1030.) “Argument may be vigorous and may include
opprobrious epithets reasonably warranted by the evidence.”
(Ibid.) In Edelbacher, the following strong language by the
prosecutor did not cross the line into prosecutorial misconduct –
“contract killer,” “snake in the jungle,” “slick,” a “pathological
liar,” and “one of the greatest liars in the history of Fresno
County.” (Ibid.)
       Here the term “repulsive” was not a reference to Banales
per se, but to his conduct. The use of this term was an inference
drawn to distinguish his lewd conduct shown by the evidence
from claims by the defense that it was benign or non-sexual. It
was a comment made in the discussion of the evidence in the
record. (People v. Edelbacher, supra, 47 Cal.3d at p. 1030.) The




                                 10
language about predators seeking out “the weakest among the
family” was also supported by evidence in the record. One sister
testified that Banales “predatored . . . on the weakest one out of
all of us.” She said that weaker one “was more of a victim.” The
prosecutor’s comment was related to evidence in the record.
Banales has not shown prosecutorial misconduct.
                               Dueñas
       Banales notes the trial court imposed fines and fees,
including a $3,000 fine under section 1202.4, and a $3,000 fine
under section 288, subdivision (e). Citing People v. Dueñas (2019)
30 Cal.App.5th 1157, he claims all the fines and fees imposed
must be vacated “because the court imposed them absent a
determination of his present ability to pay.”
       The trial court found that imposing the fines would not
violate the Eighth Amendment, the fines were “proportionate,”
and Banales “will have the opportunity in custody to work and
earn money that could be used to pay his fines.” In assessing the
fines and fees, the court stated that it was relying on People v.
Aviles (2019) 39 Cal.App.5th 1055.
       In Duenas, the appellate court held that imposing fines on
defendants who lack the ability to pay violates due process.
(People v. Dueñas, supra, 30 Cal.App.5th at p. 1168.) Courts
following Dueñas have held the defendant must have “the
opportunity to request a hearing on his ability to pay . . . .”
(People v. Santos (2019) 38 Cal.App.5th 923, 934-935, italics
added.) Here Banales had that opportunity. His counsel claimed
he did not have the ability to pay. But he did not request an
evidentiary hearing on that issue.
       The defendant is “obligated to create a record showing his
inability to pay.” (People v. Aviles, supra, 39 Cal.App.5th at




                               11
p. 1074.) Because Banales is in the best position to know his own
financial condition, he has the burden to present evidence at a
hearing to show why a fine should not be imposed. (People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1154.) He has not met his
burden. Banales has not shown that the fines and fees are
“grossly disproportional” when compared to the gravity of his
felony offenses. (United States v. Bajakajian (1998) 524 U.S. 321,
334; Aviles, at p. 1070.)
       Nor has Banales shown why the trial court could not
reasonably find ability to pay in installments. Documentary
evidence in the record shows Banales was receiving income.
Banales filed a financial declaration with the probation
department showing current monthly retirement income of
$2,800, which would amount to a yearly income of $33,600.
Banales has not shown why the court could not reasonably reject
his claim that he lacked the ability to pay any fines or fees given
that amount of income.
       In addition, “ ‘ “ability to pay does not necessarily require
existing employment or cash on hand.” ’ ” (People v. Aviles,
supra, 39 cal.App.5th at p. 1076.) The court may consider the
defendant’s ability to pay in the future. (Ibid.) This may include
the defendant’s “ability to earn prison wages.” (People v. Santos,
supra, 38 Cal.App.5th at p. 934.) These fines may be paid in
installments.
       Banales claims he would not be able to earn prison wages.
The probation report reflects, among other things, that he told
the probation department that he is 70 years of age, he has
diabetes, suffers from high blood pressure, and takes
medications. But Banales made no evidentiary showing at the
hearing about inability to pay from prison wages. (People v.




                                12
Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Frye (1994) 21
Cal.App.4th 1483, 1487.) The probation report recommended
that Banales be sentenced to prison and pay fines. But it made
no determination about his alleged inability to earn prison wages.
This is a matter Banales should have presented to the court with
evidence under oath.
      The trial court indicated that it was relying on Aviles, not
Duenas. But the record does not show that it would have refused
a request to present evidence to preserve a record on appeal on
Banales’s ability to pay had counsel requested one. Banales has
not shown grounds to excuse his failure to request an evidentiary
hearing and present evidence to preserve an adequate record.
(People v. Frandsen, supra, 33 Cal.App.5th at p. 1154.)
                   The Fine Under Section 290.3
      Banales and the People agree that the trial court erred by
imposing a $2,000 fine plus penalty assessments under section
290.3. The trial court said, “Pursuant to Penal Code section
290.3, he’s ordered to pay a fine of $2,000, including penalties
assessments.” There was no finding or indication as to what
those penalty assessments were.
      In view of this concession, we strike the $2,000 fine and
penalty assessments under section 290.3.
                          DISPOSITION
      We strike the $2,000 fine and penalty assessments under
section 290.3. In all other respects, we affirm the judgment.
      NOT TO BE PUBLISHED.

                                    GILBERT, P. J.
We concur:
             YEGAN, J.              TANGEMAN, J.




                               13
                   Gilbert A. Romero, Judge

               Superior Court County of Ventura

                ______________________________

      Jennifer A. Mannix, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Idan Ivri, Deputy
Attorneys General, for Plaintiff and Respondent.




                              14